Order of the Supreme Court, New York County, entered June 25, 1973, which granted plaintiff temporary alimony, unanimously modified, on the law and the facts, by reducing the award of temporary alimony to $150 per week payable in said amount from the date of the entry of the order herein, and as so modified, affirmed, without costs and without disbursements. In our opinion, the award of temporary alimony at Special Term was excessive and the record does not warrant an award beyond the sum to which it is reduced herein. Appeal from order of Supreme Court, New York County, entered on July 6, 1973, unanimously dismissed as academic, without costs and without disbursements. Concur — McGivern, P. J., Murphy, Capozzoli and Lane, JJ.